DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-20 are pending in the application.

Drawings
The drawings are objected to for the following informalities:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “truck 24” and “base 26”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 5, 8, 10, 12, 14-16, and 18 are objected to because of the following informalities:  Appropriate correction is required.
Re Claim 1:  Lines 24-27 of claim 1 should be amended as follows:
--inserting the first carrier connector into the complementary-shaped opening of the base, the face  surfaces of the base and of the first removable carrier being mated to one another after the inserting; and--
Re Claim 5:  Claim 5 should be amended as follows:
--The method of claim 1, wherein the locking mechanism includes a spring-biased locking ring [76] and a race [70], the spring-biased locking ring located about the race and arranged to move the race between the locked and the unlocked positions.--
Re Claim 8:  Lines 2-3 of claim 8 should be amended as follows:
--a frame [92] including at least one vacuum pad [88] at a lower end of the frame and a rotator  [30] at an upper end of the frame;--
In addition, Lines 25-26 of claim 8 should be amended as follows:
--the face  surfaces of the base and of the second removable carrier being mated to one another after the inserting; and--
Re Claim 10:  Lines 2-6 of claim 10 should be amended as follows:
--the coupler further comprising a second removable carrier [38], the second removable carrier [38] including a second carrier connector [60], the second carrier connector insertable into the complementary-shaped opening of the base subsequent to  removal of the first removable carrier from the base--
In addition, Lines 12-15 of claim 10 should be amended as follows:
--the face  surfaces of the base and of the second removable carrier being mated to one another after insertion of the second carrier connector into the complementary-shaped opening of the base; and--
Re Claim 12:  Lines 2-5 of claim 12 should be amended as follows:
--the locking mechanism including a spring-biased locking ring [76] and a race [70], the spring-biased locking ring located about the race and arranged to move the race between the locked and the unlocked positions.--
Re Claim 14:  Claim 14 should be amended as follows:
-- 14. The vacuum lifter of claim 8, further comprising a fluid power source [58, 84], the locking mechanism being in fluid communication with [[a]] the fluid power source [58, 84].--
Re Claim 15:  Lines 2-3 of claim 15 should be amended as follows:
--a frame [92] including at least one vacuum pad [88] at a lower end of the frame and a rotator  [30] at an upper end of the frame;--
In addition, Lines 26-37 of claim 15 should be amended as follows:
--the landmark of the base and the complementary-shaped opening of the first removable carrier being arranged so the base and the first removable carrier can connect to one another in only one orientation[[.]];
the locking mechanism including a spring-biased locking ring [76] and a race [70], the spring-biased locking ring located about the race and arranged to move the race between the locked and the unlocked  positions;
wherein, when the first carrier connector is inserted into the complementary-shaped opening of the base: 
the face  surfaces of the base and of the first removable carrier are mated to one another; and--
Re Claim 16:  Lines 2-6 of claim 10 should be amended as follows:
--the coupler further comprising a second removable carrier [38], the second removable carrier [38] including a second carrier connector [60], the second carrier connector insertable into the complementary-shaped opening of  removal of the first removable carrier from the base--
In addition, Lines 12-15 of claim 10 should be amended as follows:
--the face  surfaces of the base and of the second removable carrier being mated to one another after insertion of the second carrier connector into the complementary-shaped opening of the base; and--
Re Claim 18:  Claim 18 should be amended as follows:
-- 18. The vacuum lifter of claim 15, further comprising a fluid power source [58, 84], the locking mechanism being in fluid communication with [[a]] the fluid power source [58, 84].--

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 5-6, 12-13, and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Re Claim 2:  Claim 2 recites that “when in the unlocked position the frame is connected to the first removable carrier and the first removable carrier is secured to the base”.  This appears to be misdescriptive and/or in accurate.  
	As is clearly shown throughout the instant disclosure, when the locking device is in the “unlocked position”, the first removable carrier is NOT secured to the base.
--when in the unlocked position the frame is connected to the first removable carrier and the first removable carrier is not secured to the base--.
Clarification and correction are required. 
Re Claim 3:  This claim is considered indefinite because it depends from indefinite claim 2 discussed above.
Re Claims 5, 12, and 15:  Each of these claims recites “the spring-biased locking ring located about the race and arranged to move the race between the locked and the unlocked position” (emphasis added).  This recitation appears to be misdescriptive and/or inaccurate.  As is shown in instant Figs. 5 and 6, and as discussed in the original specification, the biasing means 80 of the locking ring 76 biases the locking ring 76 in a direction towards the “locked position”, not the “unlocked position”.  As stated in the paragraph spanning pages 8 and 9 of the original specification, “The hydraulic or pneumatic cylinder 78 can then be operated to overcome the force of the biasing means 80 and move the locking ring 76 to the open position” (see paragraph [0072] of the published application).  As such, the force supplied by the hydraulic or pneumatic cylinder 78 is necessary to overcome the force of the biasing means 80, and it is this force from the hydraulic or pneumatic cylinder 78 that moves the locking ring 76 (and thus the “race”, as recited in the claim) from the locked into the unlocked position.  
Accordingly, it appears this recitation in these claims is misdescriptive and/or inaccurate, as it relates to the disclosed arrangement and the metes and bounds of the claim are unclear.
For examination purposes for this Office Action only, the Examiner will interpret this limitation to read --the spring-biased locking ring located about the race and arranged to move the race between the  unlocked and the  locked positions --.
	Clarification and correction are required. 
	Re Claims 6, 13, and 16-20:  These claims are considered indefinite because they depend from one of the indefinite claims discussed above.
Examiner notes that any prior art rejections made in this Office Action are made in view of the claims, as best understood by the Examiner, in view of the above indefiniteness rejections.

Note Regarding Method Claims
	Applicant is reminded that, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). See MPEP 2112.02.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, 11-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Solomon (US Patent 8,375,711) in view of Bancon (EP 0 120 275).
Re Claim 1:  Solomon discloses a method for connecting and disconnecting a vacuum lifter (20; see Fig. 1) to and from a boom (E) of a motorized piece of equipment (for example, “an excavator, overhead crane or other equipment”; see Col. 1 lines 14-15), the method comprising: 
connecting a coupler (see Examiner-Annotated Fig. 1 below) to a rotator (30) of a frame (22) of the vacuum lifter, the frame including at least one vacuum pad (32), the coupler including: 

the base including a boom connector (see below) and, opposite the boom connector, a planar face surface (the lower surface; see “1st mating surface in the annotated Fig. 1 below).

    PNG
    media_image1.png
    532
    608
    media_image1.png
    Greyscale

	Solomon fails to disclose the following:
the coupler including a first removable carrier [36] at a lower end of the coupler;
the first removable carrier including a rotator-receiving recess [42] configured for connection about the rotator and, opposite the rotator-receiving recess, a planar face surface [50] and a first carrier connector [60], the first carrier connector insertable into a complementary-shaped opening [68] of the base; 
the planar face surface containing the complementary-shaped opening, the complementary-shaped opening including a locking mechanism [66] arranged to 
inserting the first carrier connector into the complementary-shaped opening of the base, the face surface of the base and of the first removable carrier being mated to one another after the inserting; and 
after the inserting, moving the locking mechanism into the locked position; wherein, when in the locked position the frame is connected to the first removable carrier and the first removable carrier is secured to the base.

Bancon teaches the use of a method of coupling a frame of a tool (see tools E1, E2, and E3; Fig. 1; Examiner notes that an example of a tool to be used includes a “suction gripping device E2”; see Col. 4, lines 22-23) to a boom (1) of a machine (A) comprising connecting a coupler (B; see Fig. 1) to the tool, the coupler including a base (C) comprising a boom connector (5) at an upper end of the base (C), a first mating surface (at the lower surface of flange 12, and including the inner surface of female cone 70; see Fig. 3) at a lower end of the base (C), and further wherein 
the coupler includes a first removable carrier (D) at a lower end of the coupler;
the first removable carrier (D) including a tool-receiving recess (see annotated Fig. 3 below, which receives the tool E1) configured for connection about the tool end and, opposite the tool-receiving recess, a planar face surface (the upper surface of support flange 30; Fig. 3) and a first carrier connector (40, 41), the first carrier connector insertable into a complementary-shaped opening (70, 16; Fig. 2) of the base; 
the planar face surface containing the complementary-shaped opening, the complementary-shaped opening including a locking mechanism (21, 25) arranged 
inserting the first carrier connector (40, 41) into the complementary-shaped opening (70, 16) of the base, the face surface of the base and of the first removable carrier being mated to one another after the inserting; and 
after the inserting, moving the locking mechanism into the locked position (see Fig. 4); wherein, when in the locked position the tool (E1) is connected to the first removable carrier (D) and the first removable carrier (D) is secured to the base (C), 
for the purpose of quickly and easily coupling/decoupling the carrier and the boom so as to allow for quick replacement of an end-effector (i.e the tools E-1, E2, E3).

    PNG
    media_image2.png
    401
    590
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the method of Solomon such that the coupler including a first 
as taught by Bancon, for the purpose of quickly and easily coupling/decoupling the carrier and the boom so as to allow for quick replacement of an end-effector.
Re Claim 2, as best understood by the Examiner:  Bancon further teaches further comprising: moving the locking mechanism (21, 24) from the locked position (see Fig. 4) into the unlocked position (see Fig. 3), wherein when in the unlocked position the tool (E1) is connected to the first removable carrier (D) and the first removable carrier (D) is NOT secured to the base (C), for the purpose of quickly and easily coupling/decoupling the carrier and the boom so as to allow for quick replacement of an end-effector (i.e the tools E-1, E2, E3).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the method of Solomon such that it further comprises: moving the locking mechanism from the locked position into the unlocked position, wherein when in the unlocked position the frame is connected to the first removable carrier and the first removable carrier is NOT secured to the base, as taught by Bancon, for the purpose of quickly and easily 
Re Claim 4:  Bancon further teaches the use of a  method wherein the base (C) further includes a landmark (28) and the face surface of the first removable carrier (D) includes a complementary shaped opening (35; see Fig. 3), the landmark of the base and the complementary-shaped opening being arranged so the base and the first removable carrier can connect to one another in only one orientation, for the purpose of quickly and easily coupling/decoupling the carrier and the boom so as to allow for quick replacement of an end-effector (i.e the tools E-1, E2, E3).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the method of Solomon such that the base further includes a landmark and the face surface of the first removable carrier includes a complementary shaped opening, the landmark of the base and the complementary-shaped opening being arranged so the base and the first removable carrier can connect to one another in only one orientation, as taught by Bancon, for the purpose of quickly and easily coupling/decoupling the carrier and the boom so as to allow for quick replacement of an end-effector.
Re Claim 5:  Bancon further teaches the use of a  method wherein the locking mechanism includes a spring-biased locking ring (22; Fig. 2) and a race (21), the spring-biased locking ring located about the race and arranged to move the race between the locked and the unlocked position, for the purpose of quickly and easily coupling/decoupling the carrier and the boom so as to allow for quick replacement of an end-effector (i.e the tools E-1, E2, E3).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the method of Solomon such that the locking mechanism includes a spring-biased locking ring and a race, the spring-biased locking ring located about a the race and arranged to move the race between the locked and the unlocked position, as Bancon, for the purpose of quickly and easily coupling/decoupling the carrier and the boom so as to allow for quick replacement of an end-effector.
Re Claim 6:  Bancon further teaches the use of a method wherein the base (C) and first removable frame carrier (D) including one or more fluid passageways (2, 33; see Figs. 2 and 3), the one or more fluid passageways being aligned (see Fig. 4) and in communication with one another when the spring-biased locking ring (22) is in the locked position (Fig. 4), for the purpose of quickly and easily coupling/decoupling the carrier and the boom so as to allow for quick replacement of an end-effector (i.e the tools E-1, E2, E3).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the method of Solomon such that base and removable carrier including one or more fluid passageways, the one or more fluid passageways being aligned and in communication with one another when the locking mechanism is in the locked position, as taught by Bancon, for the purpose of quickly and easily coupling/decoupling the carrier and the boom so as to allow for quick replacement of an end-effector.
Re Claim 7:  Solomon further discloses a vacuum lifter further comprising a fluid power source (for example, engine 24, vacuum pump 26, hydraulic pump 28; see Figs. 3 and 6).
Solomon fails to explicitly disclose wherein the fluid power source is in in communication with the spring-biased ring.
Bancon further teaches the use of a method further comprising a fluid power source (a compressed air source connected by way of upper conduit 19; Fig. 2) in communication with the spring-biased ring (22), for the purpose of quickly and easily coupling/decoupling the carrier and the boom so as to allow for quick replacement of an end-effector (i.e the tools E-1, E2, E3).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the method of Solomon such that it the fluid power source is in in communication with the locking mechanism to move the spring-biased ring, as taught by Bancon, for the purpose of quickly and easily coupling/decoupling the carrier and the boom so as to allow for quick replacement of an end-effector.
Re Claim 8:  Solomon discloses a vacuum lifter (20; see Fig. 1) comprising:
a frame (22) including at least one vacuum pad (32) at a lower end of the frame and a rotator (30) at an upper end of the frame;
a coupler (see Examiner-Annotated Fig. 1 above) including: 
a base (see below) at an upper end of the coupler; 
the base including a boom connector (see above) and, opposite the boom connector, a planar face surface (the lower surface; see “1st mating surface in the annotated Fig. 1 above).

	Solomon fails to disclose the following:
the coupler including a first removable carrier [36] at a lower end of the coupler;
the first removable carrier including a rotator-receiving recess [42] configured for connection about the rotator and, opposite the rotator-receiving recess, a planar face surface [50] and a first carrier connector [60], the first carrier connector insertable into a complementary-shaped opening [68] of the base; 
the planar face surface containing the complementary-shaped opening, the complementary-shaped opening including a locking mechanism [66] arranged to move between an unlocked position and a locked position relative to the first carrier connector when the first carrier connector is inserted into the complementary shaped opening; 
inserting the first carrier connector into the complementary-shaped opening of the base, the face surface of the base and of the first removable carrier being mated to one another after the inserting; and 


Bancon teaches the use of a coupling for a frame of a tool (see tools E1, E2, and E3; Fig. 1; Examiner notes that an example of a tool to be used includes a “suction gripping device E2”; see Col. 4, lines 22-23) to a boom (1) of a machine (A) comprising connecting a coupler (B; see Fig. 1) to the tool, the coupler including a base (C) comprising a boom connector (5) at an upper end of the base (C), a first mating surface (at the lower surface of flange 12, and including the inner surface of female cone 70; see Fig. 3) at a lower end of the base (C), and further wherein 
the coupler includes a first removable carrier (D) at a lower end of the coupler;
the first removable carrier (D) including a tool-receiving recess (see annotated Fig. 3 below, which receives the tool E1) configured for connection about the tool end and, opposite the tool-receiving recess, a planar face surface (the upper surface of support flange 30; Fig. 3) and a first carrier connector (40, 41), the first carrier connector insertable into a complementary-shaped opening (70, 16; Fig. 2) of the base; 
the planar face surface containing the complementary-shaped opening, the complementary-shaped opening including a locking mechanism (21, 25) arranged to move between an unlocked position (see Fig. 3) and a locked position (see Fig. 4) relative to the first carrier connector when the first carrier connector is inserted into the complementary shaped opening; 
inserting the first carrier connector (40, 41) into the complementary-shaped opening (70, 16) of the base, the face surface of the base and of the first removable carrier being mated to one another after the inserting; and 
1) is connected to the first removable carrier (D) and the first removable carrier (D) is secured to the base (C), 
for the purpose of quickly and easily coupling/decoupling the carrier and the boom so as to allow for quick replacement of an end-effector (i.e the tools E-1, E2, E3).

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Solomon such that the coupler including a first removable carrier [36] at a lower end of the coupler; the first removable carrier including a rotator-receiving recess [42] configured for connection about the rotator and, opposite the rotator-receiving recess, a planar face surface [50] and a first carrier connector [60], the first carrier connector insertable into a complementary-shaped opening [68] of the base; the planar face surface containing the complementary-shaped opening, the complementary-shaped opening including a locking mechanism [66] arranged to move between an unlocked position and a locked position relative to the first carrier connector when the first carrier connector is inserted into the complementary shaped opening; inserting the first carrier connector into the complementary-shaped opening of the base, the face surface of the base and of the first removable carrier being mated to one another after the inserting; and after the inserting, moving the locking mechanism into the locked position; wherein, when in the locked position the frame is connected to the first removable carrier and the first removable carrier is secured to the base, 
as taught by Bancon, for the purpose of quickly and easily coupling/decoupling the carrier and the boom so as to allow for quick replacement of an end-effector.
Re Claim 9:  Bancon further teaches further comprising: moving the locking mechanism (21, 24) from the locked position (see Fig. 4) into the unlocked position (see Fig. 3), wherein when in the unlocked position the tool (E1) is connected to the first removable carrier (D) and the first removable carrier (D) is not secured to the base (C), for the purpose of quickly and easily 1, E2, E3).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the device of Solomon such that it further comprises: moving the locking mechanism from the locked position into the unlocked position, wherein when in the unlocked position the frame is connected to the first removable carrier and the first removable carrier is not secured to the base, as taught by Bancon, for the purpose of quickly and easily coupling/decoupling the carrier and the boom so as to allow for quick replacement of an end-effector.
Re Claim 11:  Bancon further teaches the use of a coupler wherein the base (C) further includes a landmark (28) and the face surface of the first removable carrier (D) includes a complementary shaped opening (35; see Fig. 3), the landmark of the base and the complementary-shaped opening being arranged so the base and the first removable carrier can connect to one another in only one orientation, for the purpose of quickly and easily coupling/decoupling the carrier and the boom so as to allow for quick replacement of an end-effector (i.e the tools E-1, E2, E3).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the device of Solomon such that the base further includes a landmark and the face surface of the first removable carrier includes a complementary shaped opening, the landmark of the base and the complementary-shaped opening being arranged so the base and the first removable carrier can connect to one another in only one orientation, as taught by Bancon, for the purpose of quickly and easily coupling/decoupling the carrier and the boom so as to allow for quick replacement of an end-effector.
Re Claim 12:  Bancon further teaches the use of coupler wherein the locking mechanism includes a spring-biased locking ring (22; Fig. 2) and a race (21), the spring-biased locking ring located about the race and arranged to move the race between the locked and the 1, E2, E3).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the device of Solomon such that the locking mechanism includes a spring-biased locking ring and a race, the spring-biased locking ring located about a the race and arranged to move the race between the locked and the unlocked position, as taught by Bancon, for the purpose of quickly and easily coupling/decoupling the carrier and the boom so as to allow for quick replacement of an end-effector.
Re Claim 13:  Bancon further teaches the use of a coupler wherein the base (C) and first removable frame carrier (D) including one or more fluid passageways (2, 33; see Figs. 2 and 3), the one or more fluid passageways being aligned (see Fig. 4) and in communication with one another when the spring-biased locking ring (22) is in the locked position (Fig. 4), for the purpose of quickly and easily coupling/decoupling the carrier and the boom so as to allow for quick replacement of an end-effector (i.e the tools E-1, E2, E3).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the device of Solomon such that base and removable carrier including one or more fluid passageways, the one or more fluid passageways being aligned and in communication with one another when the locking mechanism is in the locked position, as taught by Bancon, for the purpose of quickly and easily coupling/decoupling the carrier and the boom so as to allow for quick replacement of an end-effector.
Re Claim 14:  Solomon further discloses a vacuum lifter further comprising a fluid power source (for example, engine 24, vacuum pump 26, hydraulic pump 28; see Figs. 3 and 6).
Solomon fails to explicitly disclose wherein the fluid power source is in in communication with the spring-biased ring.
Bancon further teaches the use of a coupler further comprising a fluid power source (a compressed air source connected by way of upper conduit 19; Fig. 2) in communication with the 1, E2, E3).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the device of Solomon such that it the fluid power source is in in communication with the locking mechanism to move the spring-biased ring, as taught by Bancon, for the purpose of quickly and easily coupling/decoupling the carrier and the boom so as to allow for quick replacement of an end-effector.
Re Claim 15:  See the rejection of claims 8, 9, 11, and 12 above.
Re Claim 17:  See the rejection of claim 13 above.
Re Claim 18:  See the rejection of claim 14 above.
Re Claim 19:  Solomon, as modified above, discloses a vacuum lifter (see Fig. 1) significantly as claimed, except it does not explicitly disclose wherein a lifting capacity of the vacuum lifter is in a range of 2,000 to 6,000 pounds.  
Rather, Solomon appears to be silent as to the specific lifting capacity of the vacuum lifter.  
However, one of ordinary skill in the art would recognize that the lifting capacity of a vacuum lifter would is a critical feature of the vacuum lifter, as it would determine the size/weight of the objects that it can pick up (i.e. “sheet metal, pipe P or other large items with a relatively smooth and uniform surface”; see Solomon Col. 2, line 65-Col. 3 line 1).  Further, one of ordinary skill in the art would recognize that optimizing the lifting capacity of the vacuum lifter would be a critical design feature since a lifting capacity that is too low would not allow the lifter to pick up a desired object; however, a lifting capacity that is excessively high would require excess power requirements and material costs.  
Further, Examiner notes that it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980).  In addition, it has been held that where the general conditions of a In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to design the device of Solomon such that a lifting capacity of the vacuum lifter is in a range of 2,000 to 6,000 pounds, since such an optimization of a result effective variable would amount to a design consideration within the skill of the art. 
Re Claim 20:  Solomon further discloses a vacuum lifter wherein the vacuum lifter is a truck-mounted (for example, mounted to an excavator or backhoe; see Col. 2 line 61) lifter.

Allowable Subject Matter
Claims 3, 10, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Each of claims 3, 10, and 16 require a “second removable carrier” that is configured to be connected to the coupler after removal of the “first removable carrier”, wherein the second removable carrier (among other requirements) is not configured for connection to the rotator of the frame. Solomon does not disclose such a second removable carrier to be used upon removal of the first removable carrier. Even though Solomon does disclose a second embodiment of the carrier in Fig. 2, the embodiment of Fig. 2 is also configured to be connected to a rotator (“a hydraulic motor 70 used to operate the rotator 30”; see Col. 4 lines 2-4 and Fig. 2).  Further, none of the other prior art references of record teach or disclose a “second removable carrier” as required by these claims.  Accordingly, claims 3, 10, and 16 are considered to be allowable over the prior art of record. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678